INSPIRE PEOPLE FEEL GOOD LIVE BETER FEET FIRST [graphic] Brown Shoe Company Investor Day 2012 June 27, 2012 Safe harbor statement Under the private securities litigation reform act of 1995 This presentation contains certain forward-looking statements and expectations regarding the company's future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These risks include (i) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (ii) intense competition within the footwear industry; (iii) rapidly changing fashion trends and purchasing patterns; (iv) customer concentration and increased consolidation in the retail industry; (v) political and economic conditions or other threats to the continued and uninterrupted flow of inventory from China, where ASG has manufacturing facilities and both ASG and Brown Shoe Company rely heavily on third-party manufacturing facilities for a significant amount of their inventory; (vi) Brown Shoe Company’s ability to utilize its new information technology system to successfully execute its strategies, including integrating ASG’s business; (vii) the ability to recruit and retain senior management and other key associates; (viii) the ability to attract and retain licensors and protect intellectual property rights; (ix) the ability to secure/exit leases on favorable terms; (x) the ability to maintain relationships with current suppliers; (xi) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (xii) the ability to source product at a pace consistent with increased demand for footwear; (xiii) the impact of rising prices in a potentially inflationary global environment; and (xiv) the ability of Brown Shoe Company to execute on the first phase of its portfolio realignment. The company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption Risk Factors in Item 1A of the company’s Annual Report on Form 10-K for the year ended January 28, 2012, which information is incorporated by reference herein and updated by the company’s Quarterly Reports on Form 10-Q. The company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change.In this presentation, the company’s financial results are provided both in accordance with generally accepted accounting principles (GAAP) and using certain non-GAAP financial measures.In particular, the company provides historic and estimated future operating earnings, net earnings and earnings per diluted share adjusted to exclude certain gains, charges and recoveries, which are non-GAAP financial measures.These results are included as a complement to results provided in accordance with GAAP because management believes these non-GAAP financial measures help identify underlying trends in the company’s business and provide useful information to both management and investors by excluding certain items that may not be indicative of the company’s core operating results.These measures should not be considered a substitute for or superior to GAAP results.Please refer to the company’s website, brownshoe.com, for press releases dated March 3, 2010, March 15, 2011 and May 18, 2012, for a reconciliation of GAAP operating earnings, earnings and earnings per diluted share to adjusted operating earnings, earnings and earnings per diluted share. BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST [logo - Brown Shoe Company] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Our mission INSPIRE PEOPLE FEEL GOOD LIVE BETER FEET FIRST [graphic] Our vision MOST FAVORED MOST VALUED ON HER FEET IN HER CLOSET [graphic] Our values TRUST & TRANSPARENCY PERSONAL ACCOUNTABILITY A PASSION FOR WINNING ALWAYS WITH THE INTEGRITY BROWN SHOE COMPANY IS KNOWN FOR [graphic] Consumer trends FAMILY In the midst of a new baby boom, we realize the changing priorities and expectations of the modern family and the way they shop.We need to redefine our approach, offer and experience (beyond marketing) in response to these changing values.The attitudes and aspirations of the family are becoming increasingly in tune with the values of wellness. [graphic] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Consumer trends HEALTHY LIVING Wellness and Comfort extends beyond traditional fitness.It is a holistic belief system that crosses through work, home, and social activities, and continues to grow in a variety of industries to engage those consumers who want life balance in their mind, body and spirit. [graphic] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Consumer trends CONTEMPORARY FASHION Fashion has transitioned over the last few years and become more accessible across price-points, resulting in new perspectives on modern style.This represents a shift to a more personal, individual and meaningful relationship with fashion. [graphic] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Three consumer platforms [graphic] CONTEMPORARY FASHION [logo -Via Spiga] [logo - Sam Edelman] [logo - Franco Sarto] FAMILY [logo - Famous Footwear] [logo - Shoes.com] HEALTHY LIVING [logo - Naturalizer] [logo - Dr. Scholl's Shoes] [logo - Ryka] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Strategic framework Mission To inspire people to feel good and live betterfeet first! Strategies 1. Focus on Three Consumer Platforms • Aligning people, leveraging brands and assets within each consumer platform - Family - Healthy Living - Contemporary Fashion 2. Evolve and Align the Portfolio with the Consumer Platforms • Manage businesses against strict financial expectations (hurdles) • Ensure alignment with consumer platforms • Relentlessly attacking SG&A and infrastructure costs • Acquisitions and divestitures 3. Drive Investment Returns • Meet ROI expectations on capital and expense investments • Elevating business intelligence • Drive real estate productivity 4. Create Consumer, Product and Innovation Culture Prioritize: • Consumer-first • Product style • Innovation Focus on: • Trust and transparency • Personal accountability • A passion for winning • Integrity BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Why we believe in this strategic framework Our strategic plan begins with the consumer, participates in the macro-consumer trends and leverages our core brands that fit naturally with the consumer platforms Aligned with consumer growth opportunities Company assets align well with the three consumer platforms Creates differentiation for Brown Shoe Company Sharpens the organization’s focus which will build shareholder value over the long term. BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST A strong base [chart] Top Women’s Fashion Footwear Wholesalers(1) 12ME May 2010 12ME May 2011 12ME May 2012 US$M $0 Nine West Brown ShoeCompany Camuto Deckers Nike Steve Madden Skechers Jimlar H.H. Brown Clarks Collective [chart] Top Shoe Chain Retailers(2) 12ME May 2010 12ME May 2011 12ME May 2012 US$M $0 DSW Famous Footweawr Shoe Carnival Rack Room Shoe Department Shoe Show (1) NPD Women's Famous Footwear POS Databese 12ME May; (2) NPD Consumer Panel Footwear Database 12ME May BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Solid strategy for reaching long-term financial goals Eliminated underperforming and poorly aligned assets Becoming leaner, stronger and more profitable Evolving and expanding portfolio through product, execution and omni-channel opportunties Better positioned for success in 2013 and beyond.We continue to deliver against our portfolio realignment efforts in 2012.Long-term goals are to achieve adjusted ROIC of 15% and adjusted operating margin of 8%. BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Today’s agenda Time Topic Speaker Location 10:00 a.m. ET Brown Shoe Company strategic overview Diane Sullivan Via Spiga showroom •President and CEO 10:30 a.m. ET Famous Footwear overview Led by Rick Ausick Via Spiga showroom •President Famous Footwear 11:30 a.m. ET Break 11:40 a.m. ET Healthy Living overview Led by John Mazurk Dr. Scholl’s Shoes showroom •President Healthy Living 11:40 a.m. ET Contemporary Fashion overview Led by Jay Schmidt Franco Sarto showroom •President Contemporary Fashion 12:50 a.m. ET Buffet lunch 1:00 p.m. ET Brown Shoe Company financial strategy Russ Hammer Via Spiga showroom •CFO 1:30 p.m. ET Q&A Led by Diane Sullivan Via Spiga showroom BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST [logo - Brown Shoe Company] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST [logo - Brown Shoe Company] Famous Footwear Rick Ausick - President, Famous Footwear Will Smith - SVP, Retail Marketing Brad Adams - SVP, D2C BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Famous Footwear strengths • Focused on trend-right athletic and casual styles for family • Strong national brands consumers know and want • Powerful national footprint • Edited assortment of known brands • Easy to shop experience • Price and product strategy that consumers recognize as a value [graphic] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Famous Footwear : growth strategy [graphic] Productivity Growth Inventory • Edited brand assortment • Optimization of systems and logistics Real Estate • National footprint • Portfolio optimization • Tighter financial criteria • New store openings Consumer Engagement • Rewards • Mobile • Social • Web PLUS differentiated marketing approach BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Inventory : focused brand assortment Athletic [logo - Nike] [logo - Converse] [logo - DC] [logo -Reebok] [logo - Vans] [logo - Saucony] [logo - Ryka] [logo - New Balance] [logo - Asics] [logo - Puma] [logo - Adidas] [logo - K-Swiss] [logo - Avia] Women's [logo - Skechers] [logo - LifeStride] [logo - Naturalizer] [logo - BOC] [logo - NaturalSoul by Naturalizer] [logo - Madden Girl] [logo - Rocket Dog] [logo - EUROstep] [logo - Bearpaw] [logo - Fergalicious by Fergie] [logo - Dr. Scholl's Shoes] Men's [logo - Skechers] [logo - Timberland] [logo - Dockers] [logo - Dr. Scholl's Shoes] [logo - Rockport] [logo - Wolverine] [logo - Dr. Martens] [logo - Columbia] [logo - Sperry] [logo - Clarks] [logo - Hi-Tech] [logo - Steve Madden] Kid's [logo - Skechers] [logo - Buster Brown] [logo - Zodiac] [logo - Unlisted] [logo - Skechers Cali] [logo - Timberland] [logo - Sporto] [logo - Columbia] [logo - Sperry] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Inventory : optimization efforts Current State Upgraded planning and assortment system Invested in key high-margin, long-lifecycle inventory Added trend-right and core wide-width inventory Aligned DCs to reduce costs, improved efficiency Instituted dropship Next Steps Enhance fulfillment through advanced forecasts by store/item/size Increase Famous.com dropship vendors BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Inventory : edited brand assortment across our stores [graphic] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Real estate : national store footprint [graphic] LOCATIONS [logo - Famous Footwear] [graphic - map] BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Real estate : portfolio optimization [chart] Sales per Sq. Ft. 22% Growth US$ 2012P 2013P 2014P New stores • Stringent financial criteria set – Sales, sales PSF, ROS, ROIC • Success factors – Established centers – Mature trade areas – Consumer profile data – New design elements – Populate new outlet malls Store closings • Aggressive timeline • Maximizing lease flexibility BROWN SHOE COMPANY: INSPIRE PEOPLE FEEL GOOD LIVE BETTER FEET FIRST Real estate : potential new store economics 2012 New Stores Metrics Store size 5,500 sq. ft. CAPEX(1) Inventory Total initial investment 2012 Unit Economics
